Citation Nr: 0303224	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  01-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder to 
include hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The appellant served on active duty from June 1979 to June 
1983.  He also had periods of service in the Reserves with 
periods of active duty for training from January 9, 1984 to 
January 20, 1984; January 14, 1985 to January 25, 1985; 
January 13, 1986 to January 24, 1986; and May 11, 1987 to May 
22, 1987.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 1999, April 
2000, and May 2001 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia South Carolina.  

In August 2002, the appellant testified before the 
undersigned Board Member at a videoconference at the Central 
Office.  A transcript of that hearing has been associated 
with the appellant's VA claims folder.


FINDINGS OF FACT

1.  The appellant's heart disorder, to include hypertension, 
is not related to active duty from June 1979 to June 1983 and 
was first manifest several years after service.   

2.  The appellant was not disabled by a heart disorder or 
hypertension as a result of a disease or injury incurred or 
aggravated during active duty for training.    

3.  The appellant does not have veteran status for VA 
benefits purposes for the periods of time in which he served 
on active duty for training.    




CONCLUSION OF LAW

A heart disorder, to include hypertension, was not incurred 
in or aggravated by active service, and may not be so 
presumed.  38 U.S.C.A. §§ 101(2), 101(22), 101(24), 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claim, and that the requirements of the VCAA have 
in effect been satisfied.

The appellant's service medical records are associated with 
the claims folder.  Service examination reports from his 
Reserves service are also associated with the claims folder.  
Private medical records identified by the appellant are also 
associated with the claims folder.  The appellant and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the appellant to prevail on the claim.  In a March 2001 
letter, the RO notified the appellant of the evidence that 
was considered and of the evidence needed to substantiate his 
claim.  The RO offered to assist him in obtaining any 
relevant evidence.  These letters gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  There is no identified evidence that 
has not been accounted for and the appellant's representative 
has been given the opportunity to submit written argument.  
The VA notified the appellant and the appellant's 
representative of the information and any medical or lay 
evidence, not previously submitted, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a cardiovascular disorder became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991 & Supp. 2002); 38 C.F.R. § 3.6(a), (d) 
(2002).  Thus, the definitional statute, 38 U.S.C.A. 
§ 101(24) (West 1991), makes a clear distinction between 
those who have served on active duty and those who have 
served on active duty for training.  The Court of Appeals for 
Veterans Claims (Court) has held this statute, in effect, 
means that an individual who has served only on active duty 
for training must establish a service-connected disability in 
order to achieve veteran status and to be entitled to 
compensation.  Furthermore, unless an appellant has 
established status as a veteran, neither the presumption of 
soundness nor the presumption of aggravation is applicable.  
Paulson v. Brown, 7 Vet. App. 466, at 470 (1995).

The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., a 
prior or subsequent period of active duty) does not obviate 
the need to establish that the claimant is also a "veteran" 
for purposes of the period of active duty for training where 
the claim for benefits is premised on that period of active 
duty for training.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998). 

"Active duty for training" includes full-time duty performed 
by Reservists for training purposes.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The appellant contends that his hypertension first manifested 
in service.  He asserts that although he was not treated for 
hypertension in service, he did have an occasional headache 
and he contends that his blood pressure was elevated in 
service.  He also asserts that due to stress and separation 
from his family, his blood pressure was high.  He asserts 
that he now has a heart disorder caused by high blood 
pressure and stress over a long period of time.  

There is current medical evidence of hypertension and 
cardiovascular disease.  An August 2001 private medical 
record reflects a diagnosis of uncontrolled hypertension, 
dilated nonischemic cardiomyopathy, and ventricular 
tachycardia with implantable cardioverter defibrillator.  
However, the medical evidence of record shows that the heart 
disorder and hypertension was not incurred in service and was 
first manifested many years after service.  The medical 
evidence of record shows that the appellant's hypertension 
first manifested in the mid 1990's.  

There is no medical evidence of a diagnosis of a heart 
disorder or hypertension in service.  Service medical records 
show that upon examination in June 1979, October 1979, and 
June 1983, examination of the heart and vascular systems was 
normal.  The examination reports do not reflect a diagnosis 
of hypertension or any other cardiovascular disorder.  The 
appellant separated from active duty in June 1983.  

The appellant has not submitted any medical evidence showing 
treatment or diagnosis of a heart disorder or hypertension 
soon after separation from active duty.  There is no 
competent evidence of a manifestation of a cardiovascular 
disorder to a compensable degree within one year from 
separation from active duty in May 1983.  At the hearing 
before the Board in August 2002, the appellant indicated that 
he had seen a physician in 1983 and 1984, but the medical 
records were not available.  The appellant has not identified 
any other evidence of treatment of a heart disorder or 
hypertension within the presumptive period.  Thus, service 
connection for a heart disorder and hypertension on a 
presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 
3.309.

Service medical records from the appellant's reserves duty do 
not reflect a diagnosis of hypertension or any other 
cardiovascular disorder.  Examination reports dated in 
December 1984 and May 1988 indicate that examination of the 
heart and vascular systems was normal.    

Private medical records dated from March 1986 to November 
1988 do not reflect a diagnosis of hypertension or any other 
cardiovascular disease.  The blood pressure reading for March 
1986 was 137/66.  In July 1987, it was noted that the blood 
pressure reading was 140/90.  A November 1997 notation in the 
private medical record indicates that the appellant's blood 
pressure reading was 148/100.  It was noted that the 
appellant had a history of hypertension for two years and he 
last saw a doctor approximately a year ago.  It was further 
noted that the appellant stated that he had blood pressure 
control with diet.  Another notation in November 1997 
indicates that the appellant 's blood pressure was re-
checked.  The blood pressure reading was 160/100.  The 
appellant was told to see a physician for a blood pressure 
evaluation.  The Board notes that the hypertension, as 
indicated in the regulations, means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2002).

Hospital records dated in May 1999 indicate that the 
appellant presented to the emergency room with episodes of 
lightheadedness.  The assessment was episodes of symptomatic 
recurrent monomorphic ventricular tachycardia, frequent 
premature ventricular contractions, and abnormal 
electrocardiogram suggesting anterolateral ischemia.  The 
discharge diagnosis was new pacemaker and automatic 
implantable cardioverter defibrillator.      

In a January 2000 statement, Dr. W.J.H. stated that the 
appellant had dilated congestive cardiomyopathy and a left 
ventricular ejection fraction of 30 percent, symptomatic 
ventricular tachycardia, status post pacemaker implantation, 
and a history of hypertension.   

Hospital records dated in July 2001 show that the appellant 
had hypertension.  Private medical records dated in August 
2001 indicate that the appellant had uncontrolled 
hypertension, dilated nonischemic cardiomyopathy with normal 
coronary angiography, and ventricular tachycardia with 
implantable cardioverter defibrillator.  It was noted that 
the appellant had a history of noncompliance with 
medications.    

The medical evidence of record shows that the appellant's 
current heart disorder and hypertension were not incurred in 
service and was first manifested many years after active 
service.  As noted, the service medical records do not 
reflect a diagnosis of a cardiovascular disorder or 
hypertension.  The record shows that the heart disorder and 
hypertension were first diagnosed in the mid 1990's.  There 
is no medical evidence of record that relates the current 
heart disorder and hypertension to the appellant's period of 
service.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's active service and the 
disability.  In the present case, the appellant has not 
submitted evidence of a connection between the appellant's 
active service and his heart disorder to include 
hypertension.  As noted above, the medical evidence of record 
does not demonstrate a relationship between the heart 
disorder to include hypertension and active service.   
     
The appellant 's own implied assertions that he currently has 
a heart disorder and hypertension that first manifested in 
active service or that is related to active service are 
afforded no probative weight in the absence of evidence that 
the appellant has the expertise to render opinions about 
medical matters.  Although the appellant is competent to 
testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
appellant has not submitted any medical evidence to support 
his contentions.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a heart disorder and hypertension 
is not warranted, since there is no evidence of a 
relationship between the current heart disorder to include 
hypertension and active service.  The Board concludes that 
the preponderance of the evidence of record is against the 
appellant's claim for service connection for a heart disorder 
and hypertension.  The claim is therefore denied.

Regarding the appellant's periods of active for training, the 
Board finds that the evidence does not establish that the 
appellant's current heart disorder and hypertension are the 
result of an injury or disease incurred or aggravated in the 
line of duty during a period of active duty for training.  
The evidence of record shows that the appellant did not have 
a heart disorder or hypertension during his periods of active 
duty for training as a result of a disease or injury incurred 
or aggravated in the line of duty.  There is no documentation 
or evidence of contemporaneous treatment for injury or 
disease from either military or private sources.  Clinical 
documentation establishing the presence of a heart disorder 
or hypertension during the appellant's periods of active duty 
training is not of record.  In fact, the Reserves examination 
reports dated in December 1984 and May 1988 show that the 
appellant's heart and vascular systems were normal.  There is 
no indication in the service medical records that the 
appellant was disabled by a heart disorder or hypertension 
due to an injury or disease during active duty for training.    

In conclusion, the Board finds that the preponderance of the 
evidence shows that the appellant was not disabled by a heart 
disorder or hypertension due to an injury or disease during 
his period of active duty for training, and the appellant's 
current heart disorder and hypertension did not have its 
onset during his period of active duty for training.  As 
discussed, service connection may be granted for a disease or 
injury incurred in or aggravated by a period of "active 
service."  In order for active duty for training to be 
characterized as "active duty" under the statutory 
provisions, the evidence must show that the appellant was 
disabled during such training from an injury incurred in or 
aggravated by the line of duty.  In this case, the evidence 
does not show that the appellant was disabled as a result of 
any such injury or symptoms or disease during the period of 
active duty for training.  See Mercado-Martinez, supra.  As 
such, no pertinent period of reserve service constitutes 
"active duty" for purposes of entitlement to compensation 
under Title 38.  The Board finds that the appellant has not 
established that he is entitled to "veteran" status based on 
a heart disorder for a period of service in the reserves.  As 
veteran status has not been established, the appellant is not 
eligible to receive VA disability compensation on the basis 
of his reserve service.  See Paulson v. Brown, 7 Vet. App. 
466, at 470 (1995).  In light of the foregoing, service 
connection is not warranted for a heart disorder or 
hypertension, and the appellant's claim is accordingly denied


ORDER

Entitlement to service connection for a heart disorder and 
hypertension is denied.


	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

